DETAILED ACTION
Terminal Disclaimer
A terminal disclaimer may be effective to overcome a nonstatutory double patenting rejection over a reference patent (37 CFR 1.321(b) and (c)).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The terminal disclaimer filed on 1/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10/542,286 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 30-37 are allowed.
The following is an examiner’s statement of reasons for allowance:
Closest prior arts Bugadayci et al (US 2014/0092978) and Zhao et al (Inter-layer intra prediction mode coding for scalable extension of HEVC, JCTVC-K0238).
Zhao describes adding a base layer only when a prev_intra_lum_pred_flag is false, but because Bugadayci teaches use of a mode_mpm_flag. Bugdayci contemplates multiple modes available for the enhancement layer. Zhao contemplates signaling a flag that can signal multiple modes. However, Bugdayci's bin only indicates when the base layer and enhancement layer are 
None of the prior arts teach “selecting from the plurality of most probable mode candidates an enhancement layer intra mode for the enhancement layer of the video encoder based on a flag set encoded and/or decoded in to the bitstream, wherein when said flag set indicates the base layer intra mode is selected from the plurality of MPM candidates for the enhancement layer, the compressed base layer intra mode is used as a mode for a current video block of the base layer for applying directly as the enhancement layer intra mode.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOON KWON whose telephone number is (571)272-6693.  The examiner can normally be reached on 7 am- 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOON . KWON
Examiner
Art Unit 2486



/JOON KWON/Examiner, Art Unit 2486